Opinion issued July 3, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00564-CV
____________

IN RE ALVIN CHARLES DUNCAN, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Alvin Charles Duncan, has filed a petition for writ of mandamus
complaining that Judge Hancock (1) denied his request for additional time access to the
county jail law library.  It appears from the petition that relator seeks to bring or has
brought a civil legal malpractice action.  Relator claims that he presently is allowed
one hour per week in the library and that he sought five extra hours per week.
	In a mandamus proceeding, the relator has the burden to establish that under
the circumstances of the case, the law and the facts permit the trial could to make only
one decision.  Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985). 
Relator has not done so here.  He has provided us with no record of the documents
he filed in the trial court for Judge Hancock's consideration.  See Tex. R. App. P.
52.3(j)(1)(A), 52.3(j)(2).  There is nothing for us to review, except relator's bare
assertions that his right to petition to the court and effectively litigate his lawsuit
claims have been interfered with by Judge Hancock.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Patricia Hancock, judge of the 113th District Court of
Harris County, Texas.